          Case 1:20-cv-05409-AJN Document 17 Filed 12/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                               12/23/20

  Xum Tambriz, et al.,

                         Plaintiffs,
                                                                                 20-cv-5409 (AJN)
                 –v–
                                                                                      ORDER
  Taste and Sabor LLC, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       The Court ordered the parties to submit a proposed Case Management Plan by December

18, 2020. The parties have not done so. The parties are ordered to submit a Case Management

Plan by January 7, 2021. If Plaintiffs are unable to contact Defendants after good faith efforts,

Plaintiffs may submit their own proposed Case Management Plan.



       SO ORDERED.

 Dated: December 23, 2020
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
